     Case 2:20-cv-00047-KJM-AC Document 14 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DON C. LIVINGSTON,                                No. 2:20-cv-0047 AC P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition writ of habeas corpus filed

18   pursuant to 28 U.S.C. § 2254. On March 23, 2020, respondent filed a motion to dismiss this

19   action on statute of limitations grounds. See ECF Nos. 12-3. The undersigned had previously

20   directed petitioner to file and serve an opposition or statement of non-opposition to any motion

21   within thirty days after service. ECF No 5 at 2. This deadline has passed without any response

22   from petitioner.

23          Under Local Rule 230(l), failure to oppose a motion may be deemed a waiver of

24   opposition thereto. Id. Additionally, Local Rule 110 provides that failure to comply with the

25   rules or orders of the court “may be grounds for imposition of any and all sanctions authorized by

26   statute or Rule or within the inherent power of the Court.” The Federal Rules of Civil Procedure

27   provide for dismissal of an action for failure to prosecute or to comply with the rules or orders of

28   the court. See Fed. R. Civ. P. 41(b).
                                                        1
     Case 2:20-cv-00047-KJM-AC Document 14 Filed 05/05/20 Page 2 of 2

 1          If petitioner intends to proceed with this action, he must timely respond to this order by:
 2   (1) demonstrating cause for his delay, and (2) filing and serving a response to the pending motion
 3   within the extended deadline provided herein.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Petitioner shall, within 30 days after the filing date of this order, file and serve: (a) an
 6   opposition or statement of non-opposition to respondent’s motion to dismiss; and (b) a statement
 7   explaining why petitioner’s response was delayed.
 8          2. Failure to timely respond to this order will result in a recommendation that this action
 9   be dismissed without prejudice.
10          IT IS SO ORDERED.
11   DATED: May 5, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
